Exhibit 99.1 Excel Business Solutions, Inc. A Development Stage Company December 31, 2012 Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Balance Sheet, December 31, 2012 2 Statement of Operations From Inception, November 8, 2012 through December 31, 2012 3 Statement of Stockholders' Equity From Inception, November 8, 2012 through December 31, 2012 4 Statement of Cash Flows From Inception, November 8, 2012 through December 31, 2012 5 Notes to Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Excel Business Solutions, Inc. 4010 Dupont Circle Suite 482 Louisville, Kentucky 40207 We have audited the accompanying balance sheets of Excel Business Solutions, Inc. (a Delaware corporation) (A Development Stage Company) as of December 31, 2012, and the related statements of operations, stockholders’ equity and cash flows for the period November 8, 2012 (date of inception) to December 31, 2012.Excel Business Solution, Inc.’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Excel Business Solutions, Inc. as of December 31, 2012, and the results of its operations and its cash flows for the period from November 8, 2012 (date of inception) to December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. Certified Public Accountants Philadelphia, Pennsylvania January 7, 2013 1. Excel Business Solutions, Inc. (A Development Stage Company) Balance Sheet December 31, 2012 ASSETS CURRENT ASSETS Cash $ Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable Accrued expenses Advance due to shareholders Total current liabilities STOCKHOLDERS’ EQUITY Common stock, no par value, 1,000 shares authorized, 1,000 issued and outstanding Deficit accumulated during the development stage ) Total stockholders’ equity ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ See accompanying notes and accountant’s report. 2. Excel Business Solutions, Inc. (A Development Stage Company) Statement of Operations From November 8, 2012 (Date of Inception) to December 31, 2012 Revenue – net $ Cost of sales Gross profit Expenses Legal fees Accounting fees Miscellaneous fees Total expenses Net loss before income taxes ) Income Taxes Current Deferred Total income taxes Net (Loss) $ ) (Loss) per basic share $ ) Weighted average shares Outstanding Basic See accompanying notes and accountant’s report. 3. Excel Business Solutions, Inc. (A Development Stage Company) Statement of Stockholders’ Equity From November 8, 2012 (Date of Inception) to December 31, 2012 Preferred Stock Common Stock Deficit Accumulated During the Development Shares Amount Shares Amount Stage Balance, November 13, 2010 $ $ $ Issuance of common stock for cash at $0.10 per share Net loss from inception on November 8, 2012 to December 31, 2012 ) Balance, December 31, 2012 $ $ $ ) See accompanying notes and accountant’s report. 4. Excel Business Solutions, Inc. (A Development Stage Company) Statement of Cash Flows From November 8, 2012 (Date of Inception) to December 31, 2012 Increase (Decrease) in Cash and Cash Equivalents CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Accounts payable Accrued expenses Net cash used in operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock Proceeds from advance due to shareholders Net cash provided by financing activities NET INCREASE IN CASH Cash and cash equivalents, beginning of period -0- CASH AND CASH EQUIVALENTS, END OF PERIOD $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for interest $
